In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Saitta, J.), dated March 5, 2009, which denied their mo*819tion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The defendants failed to meet their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). During his examination of the plaintiff, the defendants’ orthopedic surgeon found restrictions in the range of motion of the plaintiffs lumbar spine, which he described as “self-restricted.” However, he failed to explain or substantiate with any objective medical evidence the basis for his conclusion that the limitations that were noted were self-restricted (see Cuevas v Compote Cab Corp., 61 AD3d 812 [2009]; Colon v Chuen Sum Chu, 61 AD3d 805 [2009]; Torres v Garcia, 59 AD3d 705 [2009]; Busljeta v Plandome Leasing, Inc., 57 AD3d 469 [2008]). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment without considering the sufficiency of the plaintiffs opposition papers (see Cuevas v Compote Cab Corp., 61 AD3d 812 [2009]; Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Mastro, J.P., Dillon, Dickerson, Belen and Lott, JJ., concur.